DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (CN 104613590).

Regarding claim 1, Cheng discloses 
A method for wireless networking of air conditioning units, comprising: acquiring information of is air conditioning units (¶ [0021] by manual operator obtains the coding information of the wireless module of each indoor air conditioner included in the air conditioning unit);
determining the air conditioning units that need to be networked according to the acquired information, wherein air conditioning units that need to be networked comprise a first air conditioning unit and a second air conditioning unit; and sending information of the second air conditioning unit to the first air conditioning unit (¶ [0025]: controlling the air conditioner , and sending information of the first air conditioning unit to the second air conditioning unit (¶ [0023]: through the manual operator stores the coding information in to the air conditioner outdoor machine of the air conditioner set), wherein the information of the second air conditioning unit  (¶ [0025]: controlling the air conditioner indoor unit sending the networking request; ¶ [0026]: The router of all air conditioner indoor unit included in the air-conditioning unit is configured to send a network request of the state, so that the air conditioner indoor unit sending the networking request. Each air conditioner indoor machine by means of broadcasting and sending the networking request; Information of outdoor apparatus is inherently sent from the manual operator to the indoor apparatus to enable the indoor apparatus to send the networking request to the target outdoor apparatus) is used for the first air conditioning unit to be networked with the second air conditioning unit (¶ [0027]: control the air conditioning outdoor machine for networking request monitoring, if receiving the networking request, judging whether to send out the code information to the air conditioner outdoor machine of air conditioner indoor machine networking request information is consistent with the stored code, if so, processing the network acknowledgement to sending the networking request of air conditioner indoor machine, until the air conditioning unit included in each air conditioner indoor unit network confirming completion), and the information of the first air conditioning unit (¶ [0023]: through the manual operator stores the coding information in to the air is used for the second air conditioning unit to be networked with the first air conditioning unit (¶ [0027]: control the air conditioning outdoor machine for networking request monitoring, if receiving the networking request, judging whether to send out the code information to the air conditioner outdoor machine of air conditioner indoor machine networking request information is consistent with the stored code, if so, processing the network acknowledgement to sending the networking request of air conditioner indoor machine, until the air conditioning unit included in each air conditioner indoor unit network confirming completion).
Regarding claim 8, Cheng discloses A device for wireless networking of air conditioning units, comprising: a processor and a memory storing instructions that, when executed by the processor, cause the device (¶ [0019]: This invention the embodiment of the conditioning method is suitable in the same space for installing multiple sets of air conditioning unit, said unit comprises one air-conditioner outdoor unit and at least one indoor machine of air conditioner) to implement the steps of the method according to claim 1.
Regarding claim 11, Cheng discloses A system for wireless networking of air conditioning units, comprising: the device for wireless networking of air conditioning units (¶ [0019]: This invention the embodiment of the conditioning method is suitable in the same space for installing multiple sets of air conditioning unit, said unit comprises one air-conditioner outdoor unit and at least one indoor machine of air conditioner) according to claim 8.

Regarding claim 3, Cheng discloses 
wherein determining the air conditioning units that need to be networked according to the acquired information comprises: acquiring a matching rule for matching the air conditioning units that need to be networked; and determining the air conditioning units that need to be networked according to the acquired information and the matching rule (¶ [0027]: control the air conditioning outdoor machine for networking request monitoring, if receiving the networking request, judging whether to send out the code information to the air conditioner outdoor machine of air conditioner indoor machine networking request information is consistent with the stored code, if so, processing the network acknowledgement to sending the networking request of air conditioner indoor machine, until the air conditioning unit included in each air conditioner indoor unit network confirming completion).

Regarding claim 4, Cheng discloses 
A method for wireless networking of air conditioning units, comprising: receiving a networking request for requesting networking which is sent by a first air conditioning unit (¶ [0027]: control the air conditioning outdoor machine for networking request monitoring), wherein the networking request carries information of the first air conditioning unit (¶ [0026]: The router of all air conditioner indoor unit included in the air-conditioning unit is configured to send a network request of the state; ¶ [0027]: judging whether to send out the code information to the air conditioner outdoor machine of air conditioner indoor machine networking request information is consistent with the stored code); 
matching the received information of the first air conditioning unit with information of the first air conditioning unit pre-stored by a second air conditioning unit; and controlling the first air conditioning unit to be networked with the second air conditioning unit in the case where the matching is successful (¶ [0027]: control the air conditioning outdoor machine for networking request monitoring, if receiving the networking request, judging whether to send out the code information to the air conditioner outdoor machine of air conditioner indoor machine networking request information is consistent with the stored code, if so, processing the .
Regarding claim 9, Cheng discloses A device for wireless networking of air conditioning units, comprising: a processor and a memory storing instructions that, when executed by the processor, cause the device (¶ [0019]: This invention the embodiment of the conditioning method is suitable in the same space for installing multiple sets of air conditioning unit, said unit comprises one air-conditioner outdoor unit and at least one indoor machine of air conditioner) to implement the steps of the method according to claim 4.
Regarding claim 12, Cheng discloses A system for wireless networking of air conditioning units, comprising: the device for wireless networking of air conditioning units (¶ [0019]: This invention the embodiment of the conditioning method is suitable in the same space for installing multiple sets of air conditioning unit, said unit comprises one air-conditioner outdoor unit and at least one indoor machine of air conditioner) according to claim 9.

Regarding claim 5, Cheng discloses 
wherein controlling the first air conditioning unit to be networked with the second air conditioning unit comprises: sending a response message for confirming networking to the first air conditioning unit, wherein the response message carries information of the second air conditioning unit, and the information of the second air conditioning unit is used for the first air conditioning unit to verify the second air conditioning unit and confirm the networking with the second air conditioning unit in the case where the verification is successful (¶ [0028]: if the networking request to the air conditioner indoor machine carries out network confirmation, confirmation may specifically for networking is the air conditioner indoor machine 

Regarding claim 6, Cheng discloses 
A method for wireless networking of air conditioning units, comprising: sending a networking request for requesting networking to a third air conditioning unit (¶ [0025]: controlling the air conditioner indoor unit sending the networking request);
receiving a response message for confirming networking with a fourth air conditioning unit sent by the third air conditioning unit, wherein the response message carries information of the third air conditioning unit (¶ [0028]: if the networking request to the air conditioner indoor machine carries out network confirmation. confirmation may specifically for networking is the air conditioner indoor machine of the network communication parameter configuration in the outdoor machine of air conditioner; The network confirmation inherently includes the information of the outdoor machine, such that the air conditioner indoor machine sends the control command afterwards);
matching the received information of the third air conditioning unit with information of the third air conditioning unit pre-stored by the fourth air conditioning unit; and controlling the fourth air conditioning unit to be networked with the third air conditioning unit in the case where the matching is successful (¶ [0028]: if the networking request to the air conditioner indoor machine carries out network confirmation, confirmation may specifically for networking is the air conditioner indoor machine of the network communication parameter configuration in the outdoor machine of air conditioner, so that the air conditioner outdoor machine through the control command of the air conditioner indoor machine in the communication parameter receiver group, and performing the feedback; Information of outdoor machine is inherently matched to enable the indoor machine to send the control command to the outdoor machine).
Regarding claim 10, Cheng discloses A device for wireless networking of air conditioning units, comprising: a processor and a memory storing instructions that, when executed by the processor, cause the device (¶ [0019]: This invention the embodiment of the conditioning method is suitable in the same space for installing multiple sets of air conditioning unit, said unit comprises one air-conditioner outdoor unit and at least one indoor machine of air conditioner) to implement the steps of the method according to claim 6.
Regarding claim 13, Cheng discloses A system for wireless networking of air conditioning units, comprising: the device for wireless networking of air conditioning units (¶ [0019]: This invention the embodiment of the conditioning method is suitable in the same space for installing multiple sets of air conditioning unit, said unit comprises one air-conditioner outdoor unit and at least one indoor machine of air conditioner) according to claim 10.

Regarding claim 7, Cheng discloses 
wherein receiving a response message for confirming networking with the fourth air conditioning unit sent by the third air conditioning unit comprises: receiving the response message sent by the third air conditioning unit after confirming networking with the fourth air conditioning unit according to information of the fourth air conditioning unit, in the case where the networking request carries information of the fourth air conditioning unit (¶ [0027]: control the air conditioning outdoor machine for networking request monitoring, if receiving the networking request, judging whether to send out the code information to the air conditioner outdoor machine of air conditioner indoor machine networking request information is consistent with the stored code, if so, processing the network acknowledgement to sending the networking request of air conditioner indoor machine; ¶ [0028]: if the networking request to the air conditioner indoor machine carries out network confirmation. confirmation may specifically for networking is the air conditioner indoor machine of the network communication parameter configuration in the outdoor machine of air conditioner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (CN 104613590) in view of Masayuki et al. (JP 2010048451).

Regarding claim 2,
wherein acquiring the information of the air conditioning units comprises:  acquiring the information of the air conditioning units by means of scanning coding information of the air conditioning units (page 3: a wireless module is mounted on the indoor unit of each air-conditioner set, each wireless module has coding information, the coding information can be scanned by manual operator to obtain the coding information of the wireless module. Compile code information be can in multiple units this indoor unit of unique distinguishing identifier information).
Cheng discloses all the subject matter of the claimed invention with the exception of two-dimensional codes and bar codes. Masayuki from the same or similar fields of endeavor discloses two-dimensional codes and bar codes (page 11: the two-dimensional barcode ba1 are attached for each of the indoor units 102a to 102c; page 12: When the center server 106 decrypts the two-dimensional barcode, the key used when the air conditioning controller 104 encrypts the power consumption and the power charge of each of the indoor units 102a to 102c). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cheng by using two-dimensional barcode attached for each of air conditioning indoor units of Masayuki. The motivation would have been to encrypt and decrypt the power consumption amount and the power charge of each air conditioning unit, and therefore do not need to be stored in a database (Masayuki page 4).

Regarding claim 14, Cheng discloses 
wherein acquiring the information of the air conditioning units comprises: acquiring the information of the air conditioning units by means of scanning coding information of the air conditioning units (page 3: a wireless module is mounted on the indoor unit of each air-conditioner set, each wireless module has coding information, the coding information can be 
Cheng discloses all the subject matter of the claimed invention with the exception of two-dimensional codes or bar codes. Masayuki from the same or similar fields of endeavor discloses two-dimensional codes or bar codes (page 11: the two-dimensional barcode ba1 are attached for each of the indoor units 102a to 102c; page 12: When the center server 106 decrypts the two-dimensional barcode, the key used when the air conditioning controller 104 encrypts the power consumption and the power charge of each of the indoor units 102a to 102c). Therefore, it would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teaching of Cheng by using two-dimensional barcode attached for each of air conditioning indoor units of Masayuki. The motivation would have been to encrypt and decrypt the power consumption amount and the power charge of each air conditioning unit, and therefore do not need to be stored in a database (Masayuki page 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jae Y. Lee whose telephone number is (571) 270-3936. The examiner can normally be reached on Monday through Friday from 7:30 AM to 5:00 PM EST. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JAE Y LEE/Primary Examiner, Art Unit 2466